    Case 3:19-cr-00054-HEH Document 1 Filed 03/20/19 Page 1 of 2 PageID# 1


                                                                                     p lu y             n\
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                p
                                                                                     MAR 2 0 2019       y
                                         Richmond Division                      CLERK. U.S. DISTRICi cuuKi
                                                                                      RICHMOND. VA

UNITED STATES OF AMERICA
                                                       Criminal No. 3:I9-CR-054
        V.

                                                       Count One:
ARTHUR E. WRIGHT,                                       18 U.S.C.§ 922(g)(1)
                                                        Possession of a Firearm by Felon
                        Defendant.
                                                       Forfeiture Allegation

                                           INDICTMENT


                                  MARCH 2019 TERM - At Richmond

        The Grand Jury charges that:
                                           COUNT ONE
                              ,    (Possession of Firearm by Felon)

        On or about August 17,2018, in the Eastern District of Virginia and within the

jurisdiction of this Court, the defendant, ARTHUR E. WRIGHT, having previously been

convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly

and unlawfully possess a firearm, to wit: a Glock semi-automatic handgun, serial number

ICED271, in and affecting interstate and foreign commerce.

(In violation of Title 18, United States Code, Section 922(g)(1)).

                                   FORFEITURE ALLEGATION


       Pursuant to Rule 32.2 Fed. R. Crim. P., the defendant is hereby notified that upon

conviction of the offense alleged in Count One of this Indictment, he shall forfeit any firearms or

ammunition involved in or used in any knowing violation of the ofTense charged in Count One.

Property subject to forfeiture includes, but is not limited to:

       A Glock semi-automatic handgun, serial number KED271; and
Case 3:19-cr-00054-HEH Document 1 Filed 03/20/19 Page 2 of 2 PageID# 2
